Proceeding pursuant to CPLR article 78 to annul a determination of respondent State Liquor Authority which (1) found that petitioner had suffered or permitted gambling on its licensed premises on one occasion and (2) suspended its restaurant liquor license for a period of 10 days. Determination annulled, on the law, without costs. The Authority’s finding that gambling was suffered or permitted on petitioner’s premises was not supported by substantial evidence (Matter of 2125 Barney’s V. New York State Liq. Auth., 16 A D 2d 252, affd. 13 N Y 2d 662). If gambling did in fact occur it was not shown to be of sufficient duration to warrant the implication that petitioner suffered or permitted the gambling within the meaning of subdivision 6 of section 106 of the Alcoholic Beverage Control Law (Matter of Migliaecio v. O’Connell, 307 N. Y. 566, 568). Christ, Acting P. J., Hopkins, Benjamin, Munder and Martuscello, JJ., concur.